              Case 4:21-cv-00726-DMR Document 51 Filed 05/04/21 Page 1 of 4



 1   Brian Gearinger, State Bar No. 146125            Eugene B. Elliot, State Bar No. 111475
     GEARINGER LAW GROUP                              Ethan M. Lowry, State Bar No. 278831
 2   704 Fourth Street                                Lauren E. Wood, State Bar No. 280096
     Santa Rosa, CA 95404                             BERTRAND, FOX, ELLIOT, OSMAN &
 3
     Tele: (415) 440-3102                             WENZEL
 4   Fax: (415) 440-3103                              2749 Hyde Street
     Email: brian@gearingerlaw.com                    San Francisco, California 94109
 5                                                    Telephone: (415) 353-0999
     Paul Nathan, State Bar No. 262697                Facsimile: (415) 353-0990
 6   LAW OFFICES OF PAUL H. NATHAN                    Email: eelliot@bfesf.com
     72A Main Street                                         elowry@bfesf.com
 7
     Tiburon, CA 94920                                       lwood@bfesf.com
 8   Tele: (415) 341-1144
     Fax: (415) 341-1155
 9   Email: paul@nathanlawoffices.com
10   Attorneys for Plaintiff                          Attorneys for Defendants
11   I.R., a minor                                    PETALUMA CITY SCHOOLS and STEFAN
                                                      SCHAEFFER
12

13
                                    UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
     I.R. a minor, through her Guardian Ad Litem,   Case No. 4:21-cv-00726-DMR
16   SHERRI RODRIGUEZ,
17                                                  STIPULATION AND [PROPOSED] ORDER TO
            Plaintiff,                              EXTEND TIME TO RESPOND TO FIRST
18                                                  AMENDED COMPLAINT AND SETTING
     v.                                             FORTH A BRIEFING SCHEDULE **AS
19                                                  MODIFIED**
     PETALUMA CITY SCHOOLS , STEFAN
20   SCHAEFFER, KRISTINA LEWIS, NATHAN
21   CONTE, HAYLEI WATSON WHITE,
     ALYSSA HODGES, PAYTON YEOMANS,
22   MICHELE YEOMANS, ROBERT
     YEOMANS, KIMBERLY ANN THOMASON,
23   KEVIN LEWIS, NICOLE S. WATSON
     WHITE, AMANDA M. LORENZEN,
24
     JENNIFER JEANNE CONTE, RAYMOND
25   MATTHEW CONTE, and DOES 9 to 80,

26          Defendants.
27                                                  Hon. Donna M. Ryu
28

30
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT
     AND SETTING FORTH A BRIEFING SCHEDULE
31   USDC Case No.: 4:21-cv-00726-DMR
               Case 4:21-cv-00726-DMR Document 51 Filed 05/04/21 Page 2 of 4



 1          Pursuant to Northern District of California Local Rules 6-1, 6-2, and 7-12, Plaintiff I.R. and

 2   Defendants PETALUMA CITY SCHOOLS and STEFAN SCHAEFFER (collectively referred to herein

 3   as the “Parties”), by and through their counsel of record, hereby represent to the Court as follows:

 4          On April 21, 2021, Plaintiff filed her First Amended Complaint (“FAC”) in the United States

 5   District Court, Northern District of California.

 6          Defendants PETALUMA CITY SCHOOLS (“PCS”) and STEFAN SCHAEFFER’s (collectively

 7   “District Defendants”) responsive pleading is due May 5, 2021.

 8          The District Defendants intend to file a motion to dismiss the FAC and require additional time to

 9   prepare their motion.

10          Plaintiff’s counsel will be unavailable at the end of May and requires additional time beyond the

11   fourteen (14) days provided for in Local Rule 7-3(a) to prepare Plaintiff’s opposition.

12          Therefore, the parties hereby stipulate and agree that the time within which the District

13   Defendants may file and serve a response to the FAC shall be extended by fourteen (14) days, from the

14   current response date, May 5, 2021, to May 19, 2021, pursuant to Local Rule 6-1 (a).

15          The parties further stipulate and agree, pursuant to Local Rules 6-1 (b) and 6-2 (a), to the

16   following briefing schedule for the District Defendants’ motion to dismiss the FAC:

17          1)      The District Defendants shall reserve a hearing date of July 22, 2021 when they file their

18   motion;

19          2)      Plaintiff shall have until June 9, 2021, to file her opposition to the District Defendants’

20   motion to dismiss, which is twenty-one (21) days from the date the motion will be filed; and

21          3)      The District Defendants shall have until June 23, 2021, to file a reply brief in support of

22   their Motion to Dismiss, which is fourteen (14) days from the date the opposition is due.

23

24          The stipulation is for good cause and will not result in undue delay in the administration of this

25   case. No other requests for an extension of time relating to the above-referenced filings have been

26   requested.
27          It is so stipulated and agreed.

28

30                                                        1
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT
     AND SETTING FORTH A BRIEFING SCHEDULE
31   USDC Case No.: 4:21-cv-00726-DMR
              Case 4:21-cv-00726-DMR Document 51 Filed 05/04/21 Page 3 of 4



 1   Dated: May 3, 2021                               GEARINGER LAW GROUP

 2

 3
                                                     By:        /s/ Brian Gearinger
 4                                                         Brian Gearinger
                                                           Attorneys for Plaintiff
 5                                                         I.R., a minor

 6
     Dated: May 3, 2021                             BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 7

 8

 9                                                  By:         /s/ Lauren E. Wood
                                                           Eugene B. Elliot
10                                                         Ethan M. Lowry
                                                           Lauren E. Wood
11                                                         Attorneys for Defendants
                                                           PETALUMA CITY SCHOOLS and STEFAN
12                                                         SCHAEFFER
13

14                                        ATTORNEY ATTESTATION

15          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

16   conformed signature (“/s/”) within this E-filed document or have been authorized by counsel to show

17   their signature on this document as /s/.

18

19   Dated: May 3, 2021                             By:       /s/ Lauren E. Wood
                                                          Lauren E. Wood
20

21

22

23

24

25

26
27

28

30                                                    2
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT
     AND SETTING FORTH A BRIEFING SCHEDULE
31   USDC Case No.: 4:21-cv-00726-DMR
                 Case 4:21-cv-00726-DMR Document 51 Filed 05/04/21 Page 4 of 4



 1                                            [PROPOSED] ORDER

 2            Pursuant to the Parties’ stipulation, and good cause appearing therefore, the District Defendants

 3   shall have until May 19, 2021, to file their Motion to Dismiss Plaintiff’s First Amended Complaint. The

 4   District Defendants’ will reserve a hearing date of July 22, 2021 when they file the motion. Plaintiff’s

 5   Opposition brief shall be due on June 9, 2021. The District Defendants’ Reply brief shall be due on June

 6   23, 2021.

 7            Numerous Defendants have not been served with the summons and First Amended Complaint. A

 8   magistrate judge cannot decide the motion to dismiss without the consent of all parties, served and

 9   unserved. See Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017). The court’s adoption of the parties’

10   proposed briefing and hearing schedule is based on the assumption that all parties will have been served

11   and will have consented to magistrate judge jurisdiction. If all parties have not been served upon

12   completion of the briefing, the court cannot adjudicate the motion and may postpone the hearing date. If

13   any newly served party declines magistrate judge jurisdiction, the matter will be reassigned to a district

14   judge.
                                                                                   ISTRIC
                                                                              TES D      TC
15            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                            TA




                                                                                                  O
                                                                        S




                                                                                                   U
16
                                                                      ED




                                                                                                    RT
                                                                                           DERED
                                                                  UNIT




                                                                                   O OR
                                                                           IT IS S
17   Dated: May 4, 2021
                                                          DONNA M. RYU




                                                                                                          R NIA
18                                                        United States Magistrate Judge
                                                                                               . Ryu
                                                                                   onna M
                                                                   NO




19
                                                                            Judge D
                                                                                                          FO
                                                                    RT




20                                                                                                    LI
                                                                           ER
                                                                      H




                                                                                                  A

21                                                                              N                     C
                                                                                                  F
                                                                                    D IS T IC T O
22                                                                                        R

23

24

25

26
27

28

30                                                        3
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT
     AND SETTING FORTH A BRIEFING SCHEDULE
31   USDC Case No.: 4:21-cv-00726-DMR
